              Case 2:19-cv-01270-MJP Document 149 Filed 03/01/21 Page 1 of 3




 1                                                                   The Honorable Marsha J. Pechman
                                                                              Trial Date: May 3, 2021
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT TACOMA

 9   CARLA SHORT, individually and as                     No. 2:19-cv-01270-MJP
     Personal Representative of the Estate of
10   DONALD J. SHORT,                                     STIPULATION AND ORDER OF
                                                          DISMISSAL WITH PREJUDICE OF
11                  Plaintiff,                            DEFENDANT ELECTROLUX HOME
                                                          PRODUCTS, INC.
12          v.

13   AIR & LIQUID SYSTEMS
     CORPORATION, as Successor by Merger
14   to BUFFALO PUMPS, INC.; et al.,

15                  Defendants.

16

17                                              STIPULATION
18          Plaintiff CARLA SHORT, individually and as Personal Representative of the Estate of
19   DONALD J. SHORT (hereinafter “Plaintiff”), and Defendant Electrolux Home Products, Inc.
20   (hereinafter “Electrolux”) by and through her counsel of record, stipulate that all claims against
21   Electrolux only may be dismissed with prejudice and without costs or fees as to any party in the
22   above-captioned matter, reserving to Plaintiff her claims against the other parties.
23          ///
24          ///
25          ///
26          ///



      STIPULATION AND ORDER OF DISMISSAL WITH                           TANENBAUM KEALE, LLP
                                                                           One Convention Place
      PREJUDICE OF DEFENDANT ELECTROLUX HOME                             701 Pike Street, Suite 1575
      PRODUCTS, INC. - 1                                                     Seattle WA 98101
      Case No.: 2:19-cv-01270-MJP                                             (206) 889-5150
           Case 2:19-cv-01270-MJP Document 149 Filed 03/01/21 Page 2 of 3




 1   DATED this 26th day of February 2021.     DATED this 26th day of February 2021.

 2
     By: s/Chandler H. Udo (w/ permission)     By: s/Alice C. Serko
 3
     Matthew P. Bergman, WSBA #20894           Alice C. Serko, WSBA #45992
 4   Vanessa Firnhaber Oslund, WSBA #38252     TANENBAUM KEALE LLP
     Chandler H. Udo, WSBA #40880              One Convention Place
 5   BERGMAN DRAPER OSLUND UDO, PLLC           701 Pike Street, Suite 1575
     821 – 2nd Avenue, Suite 2100              Seattle WA 98101
 6   Seattle, WA 98104                         (206) 889-5150
 7   Telephone: (206) 957-9510                 Email: aserko@tktrial.com
     Email: matt@bergmanlegal.com                       seattle.asbestos@tktrial.com
 8           vanessa@bergmanlegal.com
             chandler@bergmanlegal.com         Attorneys for Electrolux Home Products, Inc.
 9
     Attorneys for Plaintiff
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     STIPULATION AND ORDER OF DISMISSAL WITH                TANENBAUM KEALE, LLP
                                                               One Convention Place
     PREJUDICE OF DEFENDANT ELECTROLUX HOME                  701 Pike Street, Suite 1575
     PRODUCTS, INC. - 2                                          Seattle WA 98101
     Case No.: 2:19-cv-01270-MJP                                  (206) 889-5150
              Case 2:19-cv-01270-MJP Document 149 Filed 03/01/21 Page 3 of 3




 1                                      ORDER OF DISMISSAL

 2          THIS MATTER having come before the Court by way of stipulated motion by Plaintiff

 3   and Defendant Electrolux Home Products, Inc. (hereinafter “Electrolux”) to dismiss all claims

 4   against Electrolux, with prejudice and without fees and costs, and the Court being fully advised in

 5   the premises, now, therefore, it is hereby ORDERED as follows:

 6          All of Plaintiff’s claims against Electrolux only are hereby dismissed with prejudice and

 7   without costs as to any party.

 8          DATED March 1, 2021

 9

10

11                                           A
                                             MARSHA J. PECHMAN
12                                           United States Senior District Judge
13

14

15

16

17

18   PRESENTED BY:

19
     By: s/Alice C. Serko
20   Alice C. Serko, WSBA #45992
     TANENBAUM KEALE LLP
21   One Convention Place
     701 Pike Street, Suite 1575
22
     Seattle WA 98101
23   (206) 889-5150
     Email: aserko@tktrial.com
24            seattle.asbestos@tktrial.com

25   Attorneys for Electrolux Home Products, Inc.
26



      STIPULATION AND ORDER OF DISMISSAL WITH                          TANENBAUM KEALE, LLP
                                                                          One Convention Place
      PREJUDICE OF DEFENDANT ELECTROLUX HOME                            701 Pike Street, Suite 1575
      PRODUCTS, INC. - 3                                                    Seattle WA 98101
      Case No.: 2:19-cv-01270-MJP                                            (206) 889-5150
